        Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 1 of 21




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 Cynthia L Boslet,                             No:    3:20-cv-71

                Plaintiff                      Civil Action – Law

       versus                                  (Electronically filed)

 Evey Black Attorneys, LLC, the Law            Jury Trial Demanded
 Offices of Louis S Walton, LLC, Nathan
 W Karn Sr, Esquire, Amy Orr
 Rosensteel, Esquire, and Kathy J
 Mauk, Esquire,

                Defendants


                                    COMPLAINT

      Plaintiff Cynthia L Boslet (“Boslet”), by and through her attorneys, files this

complaint, stating as follows:

                                    Introduction

1.    For more than 25 years, Boslet worked as a legal assistant for the

      Defendants and a predecessor law firm in Altoona. Despite Boslet’s stellar

      job performance, in October 2018, the Defendants unceremoniously
      Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 2 of 21




     terminated her, shortly after she disclosed significant health concerns and

     then transferred her duties to a younger employee.

2.   Defendants discriminated against Boslet because of her status as a qualified

     employee with a disability, a record of disability, and/or defendants’

     perception that she is an individual with a disability. Furthermore,

     Defendants discriminated against Boslet based on her age.

3.   Boslet asserts claims against Defendants Evey Black Attorneys, LLC (“Evey

     Black”) and the Law Offices of Louis S Walton, LLC (“LSW”) under the

     Americans with Disabilities Act, 42 U.S.C. §12101, et seq, as amended by

     the ADA Amendments Act of 2008 (ADA), the Age Discrimination in

     Employment Act, 29 U.S.C. §621, et seq (ADEA), and the Pennsylvania

     Human Relations Act, 43 P.S. §§ 951-963, (PHRA).

4.   For years prior to Boslet’s termination, the Defendants systematically failed

     to pay wages and benefits due to Boslet under her employment agreement.

     Boslet brings this action to remedy this wage theft by her former

     employers, Evey Black, LSW, and individual decision-makers Nathan W Karn

     Sr, Esquire (“Karn”), Amy Orr Rosensteel, Esquire (“Rosensteel”), and Kathy

     J Mauk, Esquire (“Mauk”), pursuant to the Pennsylvania Wage Payment and

     Collection Law, 43 P.S. §260.1 et seq (WPCL) and common law.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 3 of 21




                         Parties, Jurisdiction, and Venue

5.    Boslet is an adult individual who, at all relevant times, resided and worked

      in Blair County, Pennsylvania.

6.    Defendant Evey Black is a Pennsylvania professional limited liability

      company with a registered address at 401 Allegheny St, Hollidaysburg, PA

      16648.

7.    Defendant LSW is, upon information and belief, a former business entity

      with an address of 615 Howard Ave #201, Altoona, PA 16601.

8.    Defendant Karn is an adult individual with a business address of 401

      Allegheny St, Hollidaysburg, PA 16648. At all relevant times, Karn was a

      decision-maker with regard to the failure to pay wages due and owing to

      Boslet.

9.    Defendant Rosensteel is an adult individual with a business address of 401

      Allegheny St, Hollidaysburg, PA 16648.

10.   At all relevant times, Rosensteel was a decision-maker with regard to the

      failure to pay wages due and owing to Boslet.

11.   Defendant Mauk is an adult individual with a business address of 401

      Allegheny St, Hollidaysburg, PA 16648.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 4 of 21




12.   At all relevant times, Mauk was a decision-maker with regard to the failure

      to pay wages due and owing to Boslet.

13.   This Court has original jurisdiction pursuant to 28 U.S.C. §1331, as this case

      arises under the laws of the United States, pursuant to the ADA and ADEA.

14.   This Court has supplemental jurisdiction over Boslet’s state law claims

      pursuant to 28 U.S.C. §1367.

15.   Venue lies in the Western District of Pennsylvania pursuant to 28 U.S.C.

      §1391(b) because Defendants are domiciled in this judicial district and the

      facts, occurrences, acts, omissions, and incidents giving rise to the claims

      took place within this judicial district.

16.   Boslet timely filed a Charge of Discrimination with the US Equal

      Employment Opportunity Commission (EEOC), which was dual-filed with

      the Pennsylvania Human Relations Commission alleging age and disability

      discrimination under the ADA, ADEA, and PHRA. Although Boslet has not

      yet received a right to sue letter from the EEOC, the interest of judicial

      economy is best served litigating the federal and state law claims together

      and Defendants have agreed they will not raise any defense for failure to

      exhaust administrative remedies.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 5 of 21




17.   At all relevant times, the corporate defendants acted through their agents,

      apparent agents, servants, apparent servants, and/or employees who were

      authorized and acting within the scope of authority, course of employment,

      and/or under the direct control of the corporate defendants.

                                  Underlying Facts

18.   Boslet incorporates the above allegations here.

19.   Boslet’s date of birth is April 16, 1969.

20.   Boslet is a legal assistant who began working for Louis S Walton, Esquire in

      or around 1992.

21.   Attorney Walton had an Altoona-based workers’ compensation practice,

      which he operated as a sole proprietor.

22.   In or around September 2012, Evey Black purchased Attorney Walton’s

      practice.

23.   Pursuant to an agreement (“LSW Agreement”), Attorney Walton permitted

      Evey Black to use his name and continue his practice as The Law Offices of

      Louis S Walton, LLC upon Attorney Walton’s retirement in 2012. See LSW

      Agreement, included here as Exhibit A.

24.   From 2012 to 2018, LSW was a wholly owned subsidiary of Evey Black.
         Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 6 of 21




25.    Evey Black primarily ran its workers’ compensation practice out of its LSW

       office in Altoona.

26.    Evey Black also advertised LSW on its website as a “satellite office.”

27.    Upon information and belief, Evey Black did not maintain LSW as a truly

       separate legal entity by, among other things, commingling funds between

       the two entities.

28.    Upon information and belief, Evey Black shuttered LSW in late 2018 and

       Evey Black is the corporate successor to LSW.1

29.    At all relevant times, LSW and Evey Black were interrelated in terms of

       management decisions and financial matters, shared common ownership

       and management, and had centralized control of labor relations.

30.    On September 24, 2012 (around the same time Evey Black purchased

       Attorney Walton’s practice), Evey Black and LSW entered into an

       employment agreement and addendum (“Employment Agreement”) with

       Boslet. See Employment Agreement, included here as Exhibit B.




1In a March 8, 2019 letter to Boslet, Evey Black’s attorneys also asserted that Evey Black is the
successor to LSW.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 7 of 21




31.   Mauk was the attorney in charge at the LSW office and, upon information

      and belief, was an employee, partner, shareholder, and/or owner of Evey

      Black at all relevant times.

32.   Mauk executed the LSW Agreement on behalf of LSW and Boslet’s

      Employment Agreement on behalf of LSW and Evey Black.

33.   Pursuant to her Employment Agreement, Boslet was to receive, among

      other benefits, the following:

         a. A guaranteed annual salary of $52,000;

         b. A bonus, calculated as 23% of the office’s gross earnings, less Boslet’s

            salary, for gross earnings up to $425,000 each year;

         c. A bonus, calculated as 25% of the office’s gross earnings, less Boslet’s

            salary, for gross earnings in excess of $425,000 each year;

         d. Retirement account contributions in the amount of 3% of the firm’s

            gross income;

         e. The use of an office cell phone; and

         f. Retirement account contributions in the amount of 5% of the firm’s

            gross income when it exceeded $300,000.

34.   Boslet was fully qualified and capable to perform all duties and

      responsibilities associated with her position.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 8 of 21




35.   Boslet performed all duties and responsibilities in a satisfactory manner

      consistent with Defendants’ legitimate business expectations.

36.   On or about June 19, 2018, Boslet notified Mauk that she suffered from

      carpal tunnel syndrome in both hands.

37.   In or about September 2018, Boslet informed Mauk that she required total

      knee replacement for both knees due to medical issues.

38.   In September and October 2018, Boslet advised Mauk that she was treating

      with a mental health counselor for depression.

39.   Carpal tunnel syndrome is a medical impairment that substantially limits

      one or more of Boslet’s major life activities and one or more major bodily

      functions.

40.   Degenerative knee damage is a medical impairment that substantially limits

      one or more of Boslet’s major life activities and one or more major bodily

      functions.

41.   Depression is a medical impairment that substantially limits one or more of

      Boslet’s major life activities and one or more major bodily functions.

42.   Boslet’s medical conditions are permanent or long-standing in duration.

43.   Boslet’s medical impairments are disabilities under the ADA.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 9 of 21




44.   On or about October 2, 2018, LSW/Evey Black unceremoniously terminated

      Boslet’s employment.

45.   On that date, Boslet was the only person in the office, as Mauk had left for

      the day. Without notice, Evey Black blocked Boslet’s computer access and

      the firm’s IT professional and Mauk would not respond when Boslet sought

      assistance. Then, the landlord’s assistant came into the office, looking

      puzzled when she saw Boslet, and informed Boslet that she had been

      instructed by Evey Black to change the locks to the office. At that time,

      Boslet had not yet been informed by her employers that her employment

      had been terminated. Apparently, Evey Black mistakenly believed Boslet

      was out of the office and had attempted to surreptitiously lock her out

      without even extending the courtesy of telling Boslet she had been fired.

46.   From 2013 through 2017, Boslet was paid her full annual base salary.

47.   In 2018, Boslet was paid only through October 2 and was not paid the full

      $52,000 annual salary guaranteed under the Employment Agreement.

48.   Boslet did not receive the full amount of bonus properly due to her in some

      or all of the years covered by her Employment Agreement.

49.   Boslet did not receive the full amount of retirement contributions due to

      her in any of the years covered by her Employment Agreement.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 10 of 21




50.   Under the terms of the Employment Agreement, Boslet was to be provided

      with a company cell phone as a fringe benefit. Defendants failed to provide

      this benefit yet required Boslet to pay for her own cell phone to use for

      performing work away from the office.

51.   Following the termination of her employment, Boslet’s job duties were

      given to an individual who was not disabled and is significantly younger

      than Boslet.




                            Boslet v LSW & Evey Black
Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 11 of 21




    b. Unreasonably interfering with the manner in which Boslet

       performed her job;

    c. Purposefully disrupting Boslet’s working conditions;

    d. Purposefully sabotaging Boslet’s interpersonal relationships with

       colleagues;

    e. Failing to exercise reasonable care to prevent and/or remedy

       disability discrimination in the workplace;
Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 12 of 21




                                          October 2, 2018,
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 13 of 21




                                     COUNT II
                      Age Discrimination in Employment Act
                     Discrimination and Disparate Treatment
                            Boslet v LSW & Evey Black

63.   Boslet incorporates the above allegations here.

64.   LSW and Evey Black are employers subject to the ADEA.

65.   Defendants knew that Boslet had been working in the industry for decades

      and that she had a specific way of working.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 14 of 21




66.   Defendants knew that Boslet and Attorney Walton had worked together for

      decades and had created a specific manner of handling cases.

67.   Defendants knew that Boslet was experienced and well-versed in the

      industry and required little oversight by an attorney.

68.   Defendants discriminated against Boslet on account of her age, including

      but not limited to the following:

         a. Unreasonably interfering with the manner in which Boslet performed

            her job;

         b. Purposefully disrupting Boslet’s working conditions;

         c. Purposefully sabotaging Boslet’s interpersonal relationships with

            colleagues;

         d. Failing to exercise reasonable care to prevent and/or remedy age

            discrimination in the workplace;

         e. Treating Boslet differently than similarly-situated younger

            employees;

         f. Falsely advising Boslet that the LSW office was not making a profit;

         g. Attempting to lock Boslet out of the LSW office in a way to cause her

            mental anguish and distress;

         h. Terminating Boslet’s employment on October 2, 2018, without cause;
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 15 of 21




         i. Failing to pay Boslet wages and fringe benefits due to her after her

            termination; and

         j. Unduly opposing or taking adversarial positions with regard to

            Boslet’s workers’ compensation claim after her termination.

69.   Upon terminating Boslet’s position, Defendants reassigned Boslet’s job

      and/or duties to a substantially younger person or persons.

70.   The discrimination and disparate treatment on the basis of age was willfully

      and knowingly undertaken by Defendants and therefore exhibit a

      deliberate indifference to Boslet’s statutorily protected rights.

71.   Defendants’ policies with respect to age discrimination and disparate

      treatment were utterly deficient and inadequate to prevent, correct and/or

      remedy unlawful age discrimination and disparate treatment in the

      workplace and thereby exhibit a deliberate indifference to Boslet’s

      statutorily protected rights.

72.   The intentional age discrimination and disparate treatment resulted in

      tangible job detriments and/or adverse employment action including but

      not limited to the unlawful discharge of Boslet’s employment effective

      October 2, 2018.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 16 of 21




73.   Boslet alleges that Defendants’ unlawful disparate treatment and

      discrimination, as more fully described above, were of a continuing nature

      that persisted up to and including her date of termination.

74.   Boslet is entitled to all appropriate remedies under the ADEA.




75.   Boslet incorporates the above allegations here.

76.   LSW and Evey Black are employers subject to the PHRA.

77.   As stated in Counts I and II above, Defendants discriminated and retaliated

      against Boslet based on her disabilities and age.

78.   Defendants’ actions and omissions described above also violate the general

      discrimination and retaliation provisions of the PHRA.

79.   Defendants willfully violated the PHRA when they discriminated against

      Boslet on the basis of her disabilities and age.

80.   Karn, Rosensteel, and Mauk aided and abetted in the discriminatory and

      retaliatory acts toward Boslet as the decision-makers for this conduct.

81.   Boslet is entitled to all appropriate remedies under the PHRA.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 17 of 21




                                    COUNT IV
                               Breach of Contract
                            Boslet v LSW & Evey Black

82.   Boslet incorporates the above allegations here.

83.   As described above, Boslet entered into the Employment Agreement with

      LSW and Evey Black, which entitled Boslet to certain compensation and

      benefits.

84.   Boslet performed all of her obligations under the Employment Agreement

      and was never reprimanded or disciplined in any way.

85.   LSW and Evey Black breached their obligations to Boslet under the

      Employment Agreement by failing to pay all compensation and benefits

      due to Boslet.

86.   LSW and Evey Black are liable to Boslet for the amounts due and owing

      under the Employment Agreement.

87.   As a direct and proximate result of the Defendants’ breach of contract,

      Boslet sustained incidental and consequential damages.

88.   The precise amount of unpaid bonus and retirement contributions cannot

      be determined without an accounting of defendants’ books, which are not

      in Boslet’s possession.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 18 of 21




89.   Boslet is entitled to all appropriate remedies for breach of contract under

      Pennsylvania law.

                                   COUNT V
           Violation of Pennsylvania Wage Payment & Collection Law
                            Boslet v All Defendants

90.   Boslet incorporates the above allegations here.

91.   Pursuant to the Employment Agreement, LSW and Evey Black were

      contractually obligated to, among other things, pay Boslet a guaranteed

      annual salary of $52,000, performance bonuses, and make contributions to

      Boslet’s retirement account.

92.   Defendants improperly calculated the bonus amounts due to Boslet and, in

      turn, underpaid Boslet’s bonuses.

93.   Defendants failed to provide Boslet the full amount of annual retirement

      contributions due to her.

94.   The salary, bonuses, and retirement benefit due to Boslet constitute “wages”

      under the WPCL.

95.   Boslet has made demand to Defendants for the unpaid wages, yet

      Defendants continue to refuse to pay the amounts owed.

96.   In addition, Defendants have refused to pay Boslet accrued but unused PTO

      upon Boslet’s termination.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 19 of 21




97.   Payment by Defendants of wages earned by Boslet, as more fully described

      above, has not been made and was not made to Boslet within the time

      requirements under the WPCL.

98.   Because Boslet is not in possession, custody, and/or control of documents

      and other information which would permit her to calculate with specificity

      the exact amount of earned but unpaid wages, Boslet is unable to ascertain

      the exact amount of unpaid wages at this time.

99.   Defendants possessed no good faith basis for failing to pay Boslet the

      wages and fringe benefits she earned and is owed.

100. As a result of Defendants’ lack of good faith, Boslet is entitled to liquidated

      damages pursuant to the WPCL, in an amount which cannot yet be

      calculated with certainty due to the ongoing nature of this litigation.

101. Defendants’ failure to pay wages to Boslet renders Defendants liable to

      Boslet for attorneys’ fees and costs pursuant to the WPCL.

102. Defendants Karn, Rosensteel, and Mauk exercised policy-making functions

      with regard to Boslet’s employment and the decisions to fail to pay the

      wages owed to her.

103. Each of the Defendants is considered Boslet’s “employer” for purposes of

      the WPCL.
       Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 20 of 21




                                 Prayer for Relief

      Plaintiff Cynthia L Boslet, requests this Court enter judgment in her favor

and against Defendants for the following, where applicable under the causes of

action in the counts listed above:

          Back pay and benefits;

          Reinstatement;

          Front pay and benefits should reinstatement prove unfeasible;

          Statutory prejudgment interest;

          Compensatory damages;

          Liquidated damages;

          Punitive damages;

          Attorneys’ fees and litigation costs; and

          Any other relief that this Court deems just and equitable.
      Case 3:20-cv-00071-KRG Document 1 Filed 04/15/20 Page 21 of 21




                                  Respectfully submitted,

                                  KREVSKY BOWSER LLC

                             By: /s/ Anthony T Bowser
                                 Anthony T Bowser (PA #204561)
                                 abowser@krevskybowser.com
                                 Solomon Z Krevsky (PA #72719)
                                 skrevsky@krevskybowser.com
                                 20 Erford Road | Suite 300A
                                 Lemoyne, PA 17043
                                 717.731.8600 telephone
                                 Counsel for Plaintiff
Dated: 4/15/2020
